Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-054919, filed on 3/22/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. [hereinafter Okada] PG Pub US 2013/0145223 A1 in view of Kuzmin et al. [hereinafter Kuzmin] Patent US 10,445,229 B1.

Regarding claims 10 & 15, Okada discloses:
at least one drive chassis having a storage unit (The storage subsystem 1 is composed of a storage controller chassis 11 [0055]); and 
a storage controller coupled to the at least one drive chassis (This may be either the Disk Controller 10 Fig. 1 or  the controller unit 111 & 112 Fig. 2 [0058]), 
wherein the at least one drive chassis configured to: create a logical volume having according to an instruction from the storage controller and provide the logical volume to a host computer as a storage area (dynamic addressing table 72 is stored in the shared memory 450 [0071]), 
receive a first write command issued from the host computer to the logical volume (if the host I/F control unit 100 receives a data input request from the host computer 30, it transfers the data input request via the data control unit 500 to the CPU (Central Processing Unit) 400 [0061] The “first write command” is the logical write command), and 
transmit a second write command corresponding to the first write command to the storage controller (the CPU 400 writes the data from the host computer 30 to the allocated page [0073] the “second write command is the translated physical write command from the controller to the storage);
(this is the updating of the dynamic addressing table [0071])
It is noted that Okada failed to explicitly disclose:
the storage controller configured to: transmit a reply of the second write command to the at least one drive chassis; and 
the at least one drive chassis is further configured to: store a write data of the first write command into the storage area, upon receipt of the reply of the second write command from the storage controller.
However, Kuzmin discloses:
the storage controller configured to: transmit a reply of the second write command to the at least one drive chassis (provide physical addressing assigned by the memory controller back to the host [Col. 42 Lines 2-29] in this case the host would the chassis of Okada); and 
the at least one drive chassis is further configured to: store a write data of the first write command into the storage area, upon receipt of the reply of the second write command from the storage controller (as part of the write operation, the memory controller extracts logical address, assigns physical address, updates its tracked metadata to track these addresses, and then reports this addressing information back to the host; the host, based on the logical address it specified and the physical address(es) returned by the memory controller, updates its tracked information so as to maintain L2P mapping [Col. 42 Lines 2-29]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Okada and Kuzmin since this would allow the storage disks of Okada to send logical address updates to the chassis where the mapping is stored. This system would improve flexibility to storing and accessing multiple pages of data [Col. 2 Lines 36-45]. 


Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “have a plurality of drives as the storage unit, perform a first redundancy operation to store the write data, of the first write command, into the plurality of drives, create a redundant data of the write data and store into the plurality of drives, after receipt of the reply of the second write command, and perform a second redundancy operation to reduce the amount of the redundant data stored in the plurality of drives.”
The closest prior art of record, Okada, discloses a plurality of drives as the storage unit [Expansion disk chassis 12] and perform a first redundancy operation to 
Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kanno PG Pub US 2021/0248065 A1 discloses a logical-to-physical address translation table included in the host is update by the host such that the address indicative of both of the selected block and the write destination location is associated with the user address.
Dong et al. PG Pub US 2021/0026781 A1 discloses the chassis houses a memory subsystem that is coupled to the storage controller (e.g., via a coupling between the memory subsystem and the processing system) and that includes a logical/physical storage location mapping database.
Wu et al. PG Pub US 2018/0246664 A1 discloses data finally reaches the disk, and the disk writes the data into a physical address of the disk, and returns a write request success response to the controller.
Tatsumi et al. PG Pub 2021/0243082 A1 discloses resource allocation in a Fabric-attached Bunch Of Flash (FBOF).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN D ROSSITER/Primary Examiner, Art Unit 2133